MEMORANDUM **
James Allen Williams appeals his guilty-plea conviction and 15-month sentence for fraudulent transactions with access devices and bank fraud, in violation of 18 U.S.C. §§ 1029(a)(5) and 1344.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Williams has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Williams has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.